DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 7/23/2020 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaljal (US 2021/0362862).
Regarding Claim 1, Jaljal discloses in Fig. 7, a system of a hybrid aircraft, the system comprising:
a first gas turbine engine 21 comprising a fan 23, a high speed spool 2, and a low spool motor (3 or 4) configured to drive rotation of the fan 23;
a second gas turbine 22; and
a controller 7 operable to (a controller operable to is interpreted as a special purpose computer programmed to perform the following functions):
	determine an operating mode of the hybrid aircraft (read para. 0022);

accelerate the high speed spool 2 of the first gas turbine engine 21 and command fuel combustion at the first gas turbine engine 21 based on a transition of the operating mode to perform a starting operation of the first gas turbine engine (read last sentence of para. 0023: one engine is used to start the turned off engine, starting the engine necessarily involves acceleration of the associated high speed spool and injection and combustion of fuel for the engine).
Regarding Claim 11, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 11 and therefore teaches the method itself.
Regarding Claim 2, Jaljal discloses wherein the controller 7 is further operable to control the low spool motor (3 or 4) responsive to the thrust command with the operating mode being taxi or descent (low spool motor controlled during taxi mode as described in para. 0023).
Regarding Claim 12
Regarding Claim 6, Jaljal discloses wherein the low spool motor (3 or 4) is powered by one or more of a generator 8, an energy storage system 9, and a power source external to the first gas turbine engine 22 (read para. 0025).
Regarding Claim 16, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 16 and therefore teaches the method itself.
Regarding Claim 7, Jaljal discloses wherein one or more accessories 3 of the first gas turbine engine 21 are powered while the first gas turbine engine 21 is not commanded to combust fuel (read para. 0023, accessory 3 is powered while the engine 21 is turned off, i.e. not combusting fuel).
Regarding Claim 17, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 17 and therefore teaches the method itself.
Regarding Claim 8, Jaljal discloses wherein the controller 7 is operable to control the low spool motor (herein defined as element 3) to drive rotation of the low speed spool 1 responsive to the thrust command 6 at an idle condition of the first gas turbine engine 21 (the condition defined as that shown in Fig. 5 and discussed at para. 0027).
Regarding Claim 18, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 18 and therefore teaches the method itself.
Regarding Claim 9, wherein the controller 7 is operable to control power delivery 6 to the high speed spool 2 while the first gas turbine engine 21 is not 
Regarding Claim 19, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 19 and therefore teaches the method itself.
Regarding Claim 10, wherein the controller 7 is operable to change a designation of the first gas turbine engine 21 and the second gas turbine engine 22 between flights of the hybrid aircraft (the engine designations 21 and 22 are interchangeable as suggested by the language in paras. 0019, 0023, 0025, and 0028; the processes directed by the controller can be applied to either of the two engines).
Regarding Claim 20, Jaljal discloses the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 20 and therefore teaches the method itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaljal (US 2021/0362862) in view of Anastasio (US 2014/0225378).
Regarding Claims 3 and 4, Jaljal discloses the claimed invention as discussed above.  Jaljal further discloses a high spool motor 3 (the low spool motor herein corresponding to element 4) configured to augment rotational power of the high speed spool 2, wherein the controller 7 is configured to control the high spool motor 3 to accelerate the high speed spool 2 of the first gas turbine engine 21 while the low spool motor 4 controls thrust produced by a low speed spool 1 of the first gas turbine engine 21 (read para. 0028, see Fig. 6).  Jaljal does not disclose the acceleration of the high speed spool and thrust control of the low speed spool during the starting operation wherein the starting operation comprises a ground-based start or an in-flight restart as claimed.
Anastasio discloses in Fig. 1, a first gas turbine engine 1 comprising a low spool motor 22 operably connected with low speed spool 13 and associated fan 12 and a high spool motor 20 operably connected with high speed spool 7.  Anastasio teaches the during the starting operation (for the starting operation described at paras. 0047-0050: power is drawn by low spool motor 22 from the low speed spool 13, thus controlling the thrust produced, and supplied to high spool motor 20 to accelerate the high speed spool 7) wherein the starting operation comprise a ground-based start or an in-flight restart (in flight/windmill restart as described in paras. 0047-0050).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Jaljal such that the controller is configured to control the high spool motor to accelerate the high speed spool of the first gas turbine engine while the low spool motor 4 controls thrust produced by a low speed spool of the first gas turbine engine during the starting operation of the first gas turbine as taught by Anastasio in order to enable in flight restarting of the engine by harnessing the energy collected by the propeller/fan (Anastasio paras. 0048-0050).
Regarding Claims 13 and 14, Jaljal in view of Anastasio teaches the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claims 13 and 14 and therefore teaches the method itself.
Regarding Claim 5, Jaljal in view of Anastasio teaches the claimed invention as discussed above.  Jaljal additionally discloses at least one generator (Fig. 7, elements 3 or 4 of the second engine 22) configured to extract power from the second gas turbine engine 22, wherein the controller 7 is configured to selectively provide electrical power from the at least one generator 3 or 4 to either or both of the low spool motor 4  and the 
Regarding Claim 15, Jaljal in view of Anastasio teaches the system the including the special purpose computer/controller 7 configured to/operable to perform the method of claim 15 and therefore teaches the method itself.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/	/GERALD L SUNG/                                                                                   Primary Examiner, Art Unit 3741                                                                                                                     Examiner, Art Unit 3741